If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


RUSS M. BELCHER,                                                    FOR PUBLICATION
                                                                    September 17, 2020
               Plaintiff-Appellee,                                  9:25 a.m.

v                                                                   No. 348603
                                                                    MCAC
FORD MOTOR CO.,                                                     LC No. 16-000012

               Defendant-Appellant.


Before: CAVANAGH, P.J., and BORRELLO and TUKEL, JJ.

TUKEL, J.

        In this workers’ compensation action, defendant appeals by leave granted1 the order entered
by the Michigan Compensation Appellate Commission (MCAC), which affirmed the magistrate’s
decision that plaintiff was entitled to reimbursement for massage therapy. The MCAC concluded
that plaintiff’s massage therapy was not considered physical therapy under MCL 418.315(1) and
that plaintiff’s massage therapy costs were compensable as reasonable and necessary. The only
issue before us is whether plaintiff’s massage therapy was compensable as worker’s compensation
under MCL 418.351(1). We conclude that it is not, because massage therapy is a form of physical
therapy, which was not ordered by a doctor; consequently, plaintiff did not receive his massage
therapy “pursuant to a prescription from a health care professional.” We also conclude that
because massage therapy is physical therapy, and because the massage therapist who treated
plaintiff was neither a licensed physical therapist nor a physical therapist assistant under the
supervision of a licensed physical therapist, the massage services were not compensable in any
event. As such, we vacate the MCAC’s order awarding worker’s compensation benefits to plaintiff
to pay for his massage therapy.




1
 Belcher v Ford Motor Co, unpublished order of the Court of Appeals, entered September 11,
2019 (Docket No. 348603).


                                               -1-
                                     I. UNDERLYING FACTS

        Plaintiff was injured in 2006 while working for defendant. Plaintiff’s injuries required
medical treatment for his back, right leg, and headaches. As a result of his injuries, beginning in
2008, plaintiff received worker’s compensation benefits from defendant. Although he was not
referred to massage therapy by his doctor, plaintiff chose to begin receiving massage therapy in
October 2014, after his physical therapy was terminated. Once he began receiving massages,
plaintiff typically went to a massage parlor for massages from a licensed massage therapist twice
a week. Plaintiff’s doctor reported that plaintiff’s condition appeared to improve after he received
massage therapy, but that the improvement would last only a few days after each massage. A
doctor retained by defendant to examine plaintiff, however, concluded that massage therapy would
not change plaintiff’s overall diagnosis or functional abilities.

        Because defendant refused to pay for plaintiff’s massage therapy, plaintiff initiated this
action seeking reimbursement for his massage therapy expenses. The magistrate who first heard
plaintiff’s claim concluded that plaintiff’s massage therapy was reasonable and necessary. Thus,
the magistrate ordered defendant to pay for plaintiff’s massage therapy. Defendant appealed that
decision to the MCAC, but the MCAC affirmed the magistrate’s order, concluding that plaintiff’s
massage therapy was reasonable and necessary and that defendant must pay for plaintiff’s massage
therapy. This appeal followed.

                                   II. STANDARD OF REVIEW

       As explained by our Supreme Court in Schmaltz v Troy Metal Concepts, Inc, 469 Mich.
467, 471; 673 NW2d 95 (2003),

       Findings of fact made or adopted by the [MCAC] are conclusive on appeal, absent
       fraud, if there is any competent supporting evidence in the record, but a decision of
       the [MCAC] is subject to reversal if the [MCAC] operated within the wrong legal
       framework or if its decision was based on erroneous legal reasoning. Questions of
       law arising in any final order of the [MCAC] are reviewed by this Court under a de
       novo standard of review. Unless clearly erroneous, the Courts are to give great
       weight to the interpretation of a statute placed upon it by the administrative body
       whose job it is to apply the statute. [Citations omitted.]

That being said, “if an administrative agency’s interpretation of a statute is contrary to the statute’s
plain meaning, the intent of the Legislature as expressed in the statutory language must prevail.”
Guardian Environmental Servs, Inc v Bureau of Constr Codes & Fire Safety, Dept’ of Labor &
Economic Growth, 279 Mich. App. 1, 10; 755 NW2d 556 (2008). Indeed, “[t]he judiciary alone is
the final authority on questions of statutory interpretation and must overrule administrative
interpretations that are contrary to clear legislative intent.” Id. at 11.

                    III. PRINCIPLES OF STATUTORY INTERPRETATION

       This Court and the Michigan Supreme Court have described the rules of statutory
construction as follows:




                                                  -2-
       The paramount rule of statutory interpretation is that we are to effect the intent of
       the Legislature. To do so, we begin with the statute’s language. If the statute’s
       language is clear and unambiguous, we assume that the Legislature intended its
       plain meaning, and we enforce the statute as written. In reviewing the statute’s
       language, every word should be given meaning, and we should avoid a construction
       that would render any part of the statute surplusage or nugatory. [PNC Nat’l Bank
       Ass’n v Dep’t of Treasury, 285 Mich. App. 504, 506; 778 NW2d 282 (2009), quoting
       Wickens v Oakwood Healthcare Sys, 465 Mich. 53, 60; 631 NW2d 686 (2001).]

“A provision of a statute is ambiguous only if it irreconcilably conflicts with another provision or
is equally susceptible to more than a single meaning.” In re AGD, 327 Mich. App. 332, 343; 933
NW2d 751 (2019). “Unless defined in the statute, every word or phrase of a statute should be
accorded its plain and ordinary meaning, taking into account the context in which the words are
used.” In re Smith Estate, 252 Mich. App. 120, 124; 651 NW2d 153 (2002). That being said,
“technical words and phrases, and such as may have acquired a peculiar and appropriate meaning
in the law, shall be construed and understood according to such peculiar and appropriate meaning.”
MCL 8.3a.

       Finally, statutes that address similar subject matters should be read together as one law:

       Statutes that relate to the same subject or that share a common purpose are in pari
       materia and must be read together as one law, even if they contain no reference to
       one another and were enacted on different dates. The object of the in pari materia
       rule is to give effect to the legislative intent expressed in harmonious statutes. If
       statutes lend themselves to a construction that avoids conflict, that construction
       should control. [In re AGD, 327 Mich. App. at 344 (citations and quotation marks
       omitted).]

Furthermore,

       When two statutes are in pari materia but conflict with one another on a particular
       issue, the more specific statute must control over the more general statute. The
       rules of statutory construction also provide that a more recently enacted law has
       precedence over the older statute. This rule is particularly persuasive when one
       statute is both the more specific and the more recent. [Parise v Detroit
       Entertainment, LLC, 295 Mich. App. 25, 27-28; 811 NW2d 98 (2011) (citations,
       quotation marks, and brackets omitted).]

                                         IV. ANALYSIS

   A. REIMBURSEMENT FOR MASSAGE THERAPY UNDER THE WDCA AND THE
                        PUBLIC HEALTH CODE

       Defendant argues that the MCAC improperly analyzed a provision of the Worker’s
Disability Compensation Act of 1969 (WDCA), MCL 418.101 et seq. Defendant argues that
“physical therapy services” as used in MCL 418.315(1) includes massage therapy. “[T]he WDCA
is a remedial statute that should be liberally construed to grant rather than deny benefits.”


                                                -3-
DiBenedetto v West Shore Hosp, 461 Mich. 394, 402; 605 NW2d 300 (2000) (quotation marks and
citations omitted).

       MCL 418.315(1) provides, in relevant part:

               The employer shall furnish, or cause to be furnished, to an employee who
       receives a personal injury arising out of and in the course of employment,
       reasonable medical, surgical, and hospital services and medicines, or other
       attendance or treatment recognized by the laws of this state as legal, when they are
       needed. . . . An employer is not required to reimburse or cause to be reimbursed
       charges for services performed by a profession that was not licensed or registered
       by the laws of this state on or before January 1, 1998, but that becomes licensed,
       registered, or otherwise recognized by the laws of this state after January 1, 1998.
       An employer is not required to reimburse or cause to be reimbursed charges for a
       physical therapy service unless that service was provided by a licensed physical
       therapist or physical therapist assistant under the supervision of a licensed physical
       therapist pursuant to a prescription from a health care professional who holds a
       license issued under part 166, 170, 175, or 180 of the public health code, 1978 PA
368, MCL 333.16601 to 333.16648, 333.17001 to 333.17084, 333.17501 to
       333.17556, and 333.18001 to 333.18058, or the equivalent license issued by
       another state. [Emphasis added.]

       The emphasized portion of the statute excludes coverage under the WDCA for a “physical
therapy service” unless (1) that service is both “provided by a licensed physical therapist or
physical therapist assistant under the supervision of a licensed physical therapist” and (2) is
rendered “pursuant to a prescription from a health care professional who holds a license issued
under” specific sections of the Public Health Code, MCL 333.1101 et seq. MCL 418.315(1).
Those areas are: (1) dentistry, MCL 333.16601 to 333.16648; (2) medicine or genetic counseling,
MCL 333.17001 to 333.17084; (3) osteopathic medicine and surgery, MCL 333.17501 to
333.17556, and (4) podiatric medicine and surgery, MCL 333.18001 to 333.18058. MCL
418.315(1).

        The WDCA does not expressly define “physical therapy service.” Rather, the Public
Health Code regulates the practice of physical therapy, MCL 333.17820.2 A “physical therapist”
is “an individual licensed under this article to engage in the practice of physical therapy,” MCL
333.17801(a). A “physical therapist assistant” is “an individual with a health profession subfield




2
  MCL 418.315(1) and the Public Health Code’s provisions addressing physical therapy should be
read in pari materia. The WDCA, at MCL 418.315(1), refers to the Public Health Code, but does
not otherwise define physical therapy or physical therapy service; meanwhile, the Public Health
Code addresses and defines physical therapy. See In re AGD, 327 Mich. App. at 344. The two
statutes thus pertain to the same subject matter—the provision of physical therapy to patients—
and thus should be interpreted harmoniously, if possible, under the in pari materia rules of
construction.


                                                -4-
license under this part who assists a physical therapist in physical therapy intervention.” The
“practice of physical therapy” is defined as

       the evaluation of, education of, consultation with, or treatment of an individual by
       the employment of effective properties of physical measures and the use of
       therapeutic exercises and rehabilitative procedures, with or without assistive
       devices, for the purpose of preventing, correcting, or alleviating a physical or
       mental disability. Physical therapy includes treatment planning, performance of
       tests and measurements, interpretation of referrals, initiation of referrals,
       instruction, consultative services, and supervision of personnel. Physical measures
       include massage, mobilization, heat, cold, air, light, water, electricity, and sound.
       Practice of physical therapy does not include the identification of underlying
       medical problems or etiologies, establishment of medical diagnoses, or the
       prescribing of treatment. [MCL 333.17801(d) (emphasis added).]

The “practice of physical therapy” thus specifically includes “massage.” MCL 333.17801. As
such, “massage” is a physical therapy service under MCL 418.315(1), and, as noted, under the
WDCA, “An employer is not required to reimburse or cause to be reimbursed charges for a
physical therapy service unless that service was provided by a licensed physical therapist or
physical therapist assistant under the supervision of a licensed physical therapist[.]”

    B. REIMBURSEMENT FOR MASSAGE THERAPY AS APPLIED TO THE FACTS OF
                              THIS CASE

        Plaintiff concedes his massage therapy was performed by a massage therapist, not a
physical therapist or physical therapist assistant; he also concedes that he did not receive a
prescription for massage therapy. Rather, plaintiff argues that the MCAC correctly determined
that MCL 418.315(1) did not apply to the case because the massage therapy received by plaintiff
was performed by a licensed massage therapist; massage therapy is authorized under the Public
Health Code; and massage therapy is not prohibited under part 178 of the Public Health Code
(MCL 333.17801, et seq.), discussed above, which addresses physical therapists.3




3
 MCL 333.17951(1)(a) defines “massage therapist” as “an individual engaged in the practice of
massage therapy.” The “practice of massage therapy” means

       the application of a system of structured touch, pressure, movement, and holding to
       the soft tissue of the human body in which the primary intent is to enhance or restore
       the health and well-being of the client. Practice of massage therapy includes
       complementary methods, including the external application of water, heat, cold,
       lubrication, salt scrubs, body wraps, or other topical preparations; and
       electromechanical devices that mimic or enhance the actions possible by the hands.
       Practice of massage therapy does not include medical diagnosis; practice of
       physical therapy; high-velocity, low-amplitude thrust to a joint; electrical



                                                -5-
        Plaintiff is correct that MCL 333.17819 permits individuals licensed under the Public
Health Code to “perform[] activities that are considered the practice of physical therapy . . . so
long as those activities are within the individual’s scope of practice.” As such, licensed massage
therapists may perform massages even though massages are defined as falling within the practice
of physical therapy. See id. But the issue in this case is not whether plaintiff’s massage therapists
were permitted to massage him without violating the Public Health Code. Rather, the issue in this
case is whether plaintiff is entitled to reimbursement under the WDCA for his massages. The fact
that plaintiff’s massage therapist could massage him without violating the Public Health Code has
no bearing on whether a massage is a “physical therapy service” and, consequently, whether
defendant was required by the WDCA to pay for plaintiff’s massages. As massage therapy is a
“physical therapy service,” and as plaintiff’s massages were admittedly not performed by licensed
physical therapists, defendant was not required to reimburse for them. See MCL 418.315(1).

C. MASSAGE THERAPY IS A PROFESSION THAT DID NOT REQUIRE LICENSING OR
                REGULATION BEFORE JANUARY 1, 1998

        Furthermore, MCL 418.315(1) explicitly provides that “[a]n employer is not required to
reimburse or cause to be reimbursed charges for services performed by a profession that was not
licensed or registered by the laws of this state on or before January 1, 1998, but that becomes
licensed, registered, or otherwise recognized by the laws of this state after January 1, 1998.”4
Massage therapists were first required to be licensed as a result of 2008 PA 471, which became
effective January 9, 2009. MCL 333.17957(1). Thus, under the WDCA, an employer is not
required to reimburse for any service performed by a massage therapist. Additionally, MCL
333.17969 provides that “[t]his part does not require new or additional third-party reimbursement
or mandated worker’s compensation benefits for services rendered by” an individual licensed as a
massage therapist. As such, the Public Health Code does not require worker’s compensation
benefits for massage therapy. Consequently, the WDCA controls whether compensation for
massage therapy is required.

        The WDCA does not prohibit reimbursement for massages. Rather, the WDCA only
requires reimbursement for massages if they are (1) prescribed by certain health care professionals
and (2) performed by a licensed physical therapist or physical therapist assistant under the
supervision of a licensed physical therapist. MCL 418.315(1). Neither requirement was met here.
Plaintiff did not receive a prescription for his massages and they were performed by massage
therapists, not physical therapists or physical therapist assistants under the supervision of a



       stimulation; application of ultrasound; or prescription of medicines.          [MCL
       333.17951(1)(d) (emphasis added).]
4
  This sentence of MCL 418.315(1) contains a double negative. If written with positive wording,
rather than negative, it would read: “[a]n employer is only required to reimburse or cause to be
reimbursed charges for services performed by a profession that was licensed or registered by the
laws of this state on or before January 1, 1998, but is not required to reimburse or cause to be
reimbursed charges for services performed by a profession that becomes licensed, registered, or
otherwise recognized by the laws of this state after January 1, 1998.”


                                                -6-
licensed physical therapist. Thus, plaintiff is not entitled to worker’s compensation reimbursement
from defendant for his massages.

                                       V. CONCLUSION

        We vacate the MCAC’s order requiring defendant to pay for plaintiff’s massage therapy
and remand for proceedings consistent with this opinion. We do not retain jurisdiction. Defendant,
as the prevailing party, may tax costs pursuant to MCR 7.219.



                                                            /s/ Jonathan Tukel
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Stephen L. Borrello




                                                -7-